—Judgment, Supreme Court, New York County (George Daniels, J.), rendered May 23, 1996, convicting defendant, after a jury trial, of robbery in the first and second degrees, and sentencing him, as a second violent felony offender, to concurrent terms of 10 to 20 years and 71Vr2 to 15 years, respectively, unanimously affirmed.
Defendant was provided with a reasonable opportunity to testify before the Grand Jury. As the record sufficiently shows, on the first date scheduled for his testimony, he refused to be produced (see, People v Turner, 227 AD2d 120). Although the matter was adjourned and his attorneys did not timely appear on the adjourned date, this did not constitute ineffective assistance of counsel warranting dismissal of the indictment (People v Wiggins, 89 NY2d 872).
We perceive no abuse of sentencing discretion. Concur—Sullivan, J. P., Rosenberger, Williams and Saxe, JJ.